Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/369,308 filed on 07/07/2021.
Claims 1-10, 11-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 2, 3, 9, 10, 11, 12, 13, 19, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. (US 20210251037, Provisional Application No. 62975079) in view of  FREDA et al. (US 20220150730)

Regarding to the claim 1, US 20210251037 teaches A method performed by a User Equipment (UE) for controlling Discontinuous Reception (DRX) behavior on multiple radio interfaces (Uu link, SL link, Uu inactivity timer 554, SL inactivity timer 552), the method comprising: 
receiving, from a Base Station (BS), a first set of timers (Inactivity timer 550, Uu timer 554, SL timer 552)configured for controlling a first DRX behavior of the UE on a Uu interface to the BS (FIG. 4 is a diagram 400 illustrating an example of DRX operation for a Uu link between a base station 102 and a UE 104. The UE 104 may be configured with a long DRX cycle 410 and a short DRX cycle 420. The long DRX cycle 410 may include an on duration 412 during which the UE 104 monitors a PDCCH for grants and an off portion 414 during which the UE 104 may not monitor the PDCCH for grants. When the UE 104 receives a grant for a new transmission (e.g., grant 430), the UE 104 may start an inactivity timer 432. The inactivity timer 432 may be reset whenever a grant for a new transmission is received and the UE 104 may monitor the PDCCH for grants while the inactivity timer 432 is running.) [see Paragraph 0072] [see Figure 6, Figure 7, Figure 8 and Paragraphs 0072 & 0073 & 0074 & 0077 & 0079-0090 ] [see Figure 6 and Figure 7 and Figure 8 of the Provisional Application No. 62975079];
 performing control channel monitoring according to the first set of timers (monitoring PDCCH for grants during the first set of timer) [see Paragraph 0079] ; 
identifying that a Sidelink (SL) activity occurs on an SL interface (the inactivity timer 550 may be shared with the inactivity timer 432 for the Uu link. That is, a grant for either a Uu link transmission or a SL transmission may reset the inactivity timer 550 and/or the inactivity timer 432.) [see Paragraph 0079];
starting or restarting at least one of the first set of timers in response to identifying the SL activity (starting at least one of Inactivity timer 550, Uu timer 554, SL timer 552 to identifying the SL grant) [see Paragraph 0079.
However, US 20210251037 does not explicitly teach an SL interface that is a PC5 interface, the SL activity associated with one or more SL destinations on the PC5 interface.
US 20220150730, from the same or similar fields of endeavor, teaches an SL interface that is a PC5 interface, the SL activity associated with one or more SL destinations on the PC5 interface (A same set of service requirements may apply to both PC5 based V2X communication and Uu based V2X communication, where Uu is an interface between 5G WTRU and 5G-RAN, also referred to air interface. These QoS characteristics may be represented with a 5G-QoS indicator (5QI).
[0203] There may be a possibility to have a unified QoS model for PC5 and Uu, i.e. also use 5QIs for V2X communication over PC5, such that the application layer can have a consistent way of indicating QoS requirements regardless of the link used )[see Paragraphs 0202, 0203, 0204, 0208].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210251037 in view of US 20220150730 because US 20220150730 suggests that Methods and apparatuses are described herein for sidelink radio link monitoring (RLM) and a determination of a radio link failure (RLF). Sidelink radio link monitoring and a determination of a radio link failure may, for example, be achieved through a method for use in a wireless transmit/receive unit (WTRU) and may include monitoring a radio link between the WTRU and at least another WTRU independently per an ongoing unicast and/or multicast link. Determining if a radio link failure (RLF) condition exists may be performed as a function of the monitoring per the ongoing unicast and/or multicast link.
Regarding to the claim 2, US 20210251037 further teaches using the first set of timers to control a Discontinuous Transmission and/or Reception (DTRX) behavior of the UE on the SL interface (using the first set of timers to control a Discontinuous Transmission and/or Reception (DTRX) behavior of the UE on the SL interface) [see Figure 6, Figure 7, Figure 8 and Paragraphs 0072 & 0073 & 0074 & 0077 & 0079-0090 ].Regarding to the claim 3, US 20210251037 further teaches receiving, from the BS, a second set of timers configured for controlling a Discontinuous Transmission and/or Reception (DTRX) behavior of the UE on the SL interface (receiving, from the BS, a second set of timers configured for controlling a Discontinuous Transmission and/or Reception (DTRX) behavior of the UE on the SL interface) [see Figure 6, Figure 7, Figure 8 and Paragraphs 0072 & 0073 & 0074 & 0077 & 0079-0090 ].




Regarding to the claim 9, US 20210251037 further teaches wherein the at least one of the first set of timers started or restarted by the UE includes a DRX inactivity timer (wherein the at least one of the first set of timers started or restarted by the UE includes a DRX inactivity timer ) [see Figure 6, Figure 7, Figure 8 and Paragraphs 0001 & 0072 & 0073 & 0074 & 0077 & 0079-0090 ].

Regarding to the claim 10, US 20210251037 further teaches receiving, from the BS through Radio Resource Control (RRC) signaling, an indication that a resource allocation mode-1 is applied (mode – 1 is applied) [see Paragraph 0001] [see Figure 6, Figure 7, Figure 8 and Paragraphs 0001 & 0072 & 0073 & 0074 & 0077 & 0079-0090 ].


Regarding to the claim 11, US 20210251037 teaches a User Equipment (UE) for controlling Discontinuous Reception (DRX) behavior on multiple radio interfaces, the UE comprising: transceiver circuitry; processing circuitry coupled to the transceiver circuitry and configured to:
Use the transceiver circuitry to receive, from a Base Station (BS), a first set of timers (Inactivity timer 550, Uu timer 554, SL timer 552)configured for controlling a first DRX behavior of the UE on a Uu interface to the BS (FIG. 4 is a diagram 400 illustrating an example of DRX operation for a Uu link between a base station 102 and a UE 104. The UE 104 may be configured with a long DRX cycle 410 and a short DRX cycle 420. The long DRX cycle 410 may include an on duration 412 during which the UE 104 monitors a PDCCH for grants and an off portion 414 during which the UE 104 may not monitor the PDCCH for grants. When the UE 104 receives a grant for a new transmission (e.g., grant 430), the UE 104 may start an inactivity timer 432. The inactivity timer 432 may be reset whenever a grant for a new transmission is received and the UE 104 may monitor the PDCCH for grants while the inactivity timer 432 is running.) [see Paragraph 0072] [see Paragraphs 0072 & 0073 & 0074 & 0077 & 0079-0090 ] [see Figure 6 and Figure 7 and Figure 8 of the Provisional Application No. 62975079];
 Control the transceiver circuitry to perform control channel monitoring according to the first set of timers (monitoring PDCCH for grants during the first set of timer) [see Paragraph 0079] ; 
identify that a Sidelink (SL) activity occurs on an SL interface (the inactivity timer 550 may be shared with the inactivity timer 432 for the Uu link. That is, a grant for either a Uu link transmission or a SL transmission may reset the inactivity timer 550 and/or the inactivity timer 432.) [see Paragraph 0079];
start or restart at least one of the first set of timers in response to identifying the SL activity (starting at least one of Inactivity timer 550, Uu timer 554, SL timer 552 to identifying the SL grant) [see Paragraph 0079.
However, US 20210251037 does not explicitly teach an SL interface that is a PC5 interface, the SL activity associated with one or more SL destinations on the PC5 interface.
US 20220150730, from the same or similar fields of endeavor, teaches an SL interface that is a PC5 interface, the SL activity associated with one or more SL destinations on the PC5 interface (A same set of service requirements may apply to both PC5 based V2X communication and Uu based V2X communication, where Uu is an interface between 5G WTRU and 5G-RAN, also referred to air interface. These QoS characteristics may be represented with a 5G-QoS indicator (5QI).
[0203] There may be a possibility to have a unified QoS model for PC5 and Uu, i.e. also use 5QIs for V2X communication over PC5, such that the application layer can have a consistent way of indicating QoS requirements regardless of the link used )[see Paragraphs 0202, 0203, 0204, 0208].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210251037 in view of US 20220150730 because US 20220150730 suggests that Methods and apparatuses are described herein for sidelink radio link monitoring (RLM) and a determination of a radio link failure (RLF). Sidelink radio link monitoring and a determination of a radio link failure may, for example, be achieved through a method for use in a wireless transmit/receive unit (WTRU) and may include monitoring a radio link between the WTRU and at least another WTRU independently per an ongoing unicast and/or multicast link. Determining if a radio link failure (RLF) condition exists may be performed as a function of the monitoring per the ongoing unicast and/or multicast link.



Regarding to the claim 12, claim 12 is rejected the same limitations of the claim 2 above.

Regarding to the claim 13, claim 13 is rejected the same limitations of the claim 3 above.

Regarding to the claim 19, claim 19 is rejected the same limitations of the claim 9 above.

Regarding to the claim 20, claim 20 is rejected the same limitations of the claim 10 above.

Allowable Subject Matter
Claims 4, 5, 6, 7, 8, 14, 15, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412